Case: 18-14773   Date Filed: 06/28/2019    Page: 1 of 3


                                                            [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 18-14773
                         Non-Argument Calendar
                       ________________________

                    D.C. Docket No. 8:17-cv-01712-CPT



OCTAVIO ZUNIGA,

                                                Plaintiff - Appellant,

versus

COMMISSIONER OF SOCIAL SECURITY,

                                                Defendant - Appellee.

                       ________________________

                Appeals from the United States District Court
                     for the Middle District of Florida
                       ________________________

                              (June 28, 2019)

Before WILSON, JORDAN, and HULL, Circuit Judges.

PER CURIAM:
              Case: 18-14773     Date Filed: 06/28/2019   Page: 2 of 3


      Octavio Zuniga appeals the district court’s order affirming the decision of the

Commissioner of the Social Security Administration to partially deny his application

for supplemental security income. Mr. Zuniga argues that the Administrative Law

Judge erred by changing his previous residual functional capacity (“RFC”) finding

on remand because he was bound by that prior finding under the law of the case

doctrine, the mandate rule, and res judicata. We disagree and therefore affirm.

      Mr. Zuniga urges us to adopt a rule holding that the doctrines of law of the

case, the mandate rule, and res judicata apply to Social Security appeals. We need

not decide whether to do so in this case. Because the Commissioner’s vacatur of the

ALJ’s earlier opinion wiped away the ALJ’s prior factual findings, the ALJ was not

bound by his previous RFC finding.

      Generally, under the law of the case doctrine, an appellate court’s findings of

fact and conclusions of law are binding in all subsequent proceedings in the same

case, whether in the trial court or on a later appeal. See This That & the Other Gift

& Tobacco, Inc. v. Cobb Cty., 439 F.3d 1275, 1283 (11th Cir. 2006). The mandate

rule requires compliance on remand with the appellate court’s instructions and

forecloses relitigation of any issue that the appellate court expressly or impliedly

decided. See Johnson v. KeyBank Nat’l Ass’n (In re Checking Account Overdraft

Litig.), 754 F.3d 1290, 1296 (11th Cir. 2014).        Finally, res judicata in the

administrative realm applies when an agency has “made a previous determination or


                                         2
               Case: 18-14773     Date Filed: 06/28/2019    Page: 3 of 3


decision . . . about [a claimant’s rights on the same facts and on the same issue or

issues, and [that] previous determination or decision become[s] final by either

administrative or judicial action.” 20 C.F.R. § 404.957(c)(1). See also Cash v.

Barnhart, 327 F.3d 1252, 1254–55 (11th Cir. 2003). For any of these doctrines to

bar relitigation of an issue, an earlier decision must be extant.

      But a vacated opinion or order is “officially gone,” and therefore cannot

provide a basis for the three doctrines under which Mr. Zuniga seeks relief. United

States v. Sigma Int’l, Inc., 300 F.3d 1278, 1280 (11th Cir. 2002). That is, a vacated

opinion has “no legal effect whatever. [It is] void.” Id. “None of the statements

made [therein] has any remaining force[.]” Id. Stated differently, “a general

vacat[ur] . . . vacates the entire judgment below, divesting the lower court’s earlier

judgment of its binding effect.” United States v. M.C.C. of Fla., Inc., 967 F.2d 1559,

1561 (11th Cir. 1992). See also Quarles v. Sager, 687 F.2d 344, 346 (11th Cir. 1982)

(“The judgment of the district court was vacated; thus, no final judgment on the

merits exists.”).

      Because the Appeals Council vacated the ALJ’s earlier opinion, that opinion

was stripped of its binding effect. Accordingly, the ALJ was not required to abide

by his prior RFC finding on remand. We therefore affirm the Commissioner’s

decision in this matter.

      AFFIRMED.


                                           3